Case 3:20-bk-30582        Doc 26   Filed 06/04/20 Entered 06/05/20 07:50:19           Desc Main
                                   Document     Page 1 of 4



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: June 4, 2020




202001889
rec
                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                          AT DAYTON

IN RE:                                                   Case No. 20-30582

WILLIAM L. STEWARD DBA R & S                             Chapter 13
ENTERPRISES
GLADYS A. STEWARD,

Debtors
                                                         Judge Guy Humphrey

                                                         AGREED ORDER RESOLVING
                                                         OBJECTION TO DEBTORS’ PLAN BY
                                                         WELLS FARGO BANK, N.A. FILED ON
                                                         APRIL 13, 2020 (PROPERTY ADDRESS:
                                                         8 WEST WALNUT STREET
                                                         SPRING VALLEY, OH 45370) DOCKET
                                                         NO. 17


         This matter having come before the Court upon the Objection to Debtors’ Plan filed herein

on April 13, 2020 as PACER Docket No. 17 (hereinafter "Objection") by the secured creditor,
Case 3:20-bk-30582       Doc 26    Filed 06/04/20 Entered 06/05/20 07:50:19             Desc Main
                                   Document     Page 2 of 4



Wells Fargo Bank, N.A. ("Creditor"); and it appearing to the Court that the parties have agreed to a

course of action which will otherwise resolve the Objection; and the Court, being otherwise fully

advised in the premises, hereby makes the following findings of facts and issues the following

Order with respect thereto:

       1.      Creditor’s Proof of Claim filed on April 2, 2020 as official claim number 3 (the

“Proof of Claim”) which includes a total claim in the amount of $75,066.23, is based upon a

properly perfected security interest in the real property located at 8 West Walnut Street, Spring

Valley, OH 45370 (“Real Property”) and shall be allowed in its entirety as a fully secured claim.

       2.      The total claim of Creditor totaling $75,066.23 shall be scheduled for payment in

full over the life of the plan by the Chapter pursuant to the Proof of Claim at the contractual rate

of interest of 3.875 percent per annum. Debtors reserve the right to object to the accuracy or

correctness of the claim amount by filing an objection in a manner consistent with the Rules of

Bankruptcy Procedure.

       3.      Debtors shall be responsible for and pay property taxes and homeowner’s

insurance premiums on the Real Property as those amounts come due. Failure to do so shall

constitute a default. In the event the Creditor is notified of Debtors’ failure to pay taxes and

insurance as they come due, Creditor may advance the amounts necessary to cure the default(s)

and collect all advances through the Debtor’s Chapter 13 plan by means of a Supplemental Proof

of Claim detailing the amounts advanced. Such supplemental claim may be amended in the

event that more than one post petition advance is made by the Creditor.

       4.      In the event of a Default in making required payments to the Trustee or paying taxes

and insurance on the Real Property, or if debtors fail to sell the property within a year of plan

confirmation as set forth in Debtors’ plan, same shall constitute grounds to seek relief from stay,
Case 3:20-bk-30582        Doc 26    Filed 06/04/20 Entered 06/05/20 07:50:19              Desc Main
                                    Document     Page 3 of 4



including lack of adequate protection of its interest in the Real Property, and Creditor may request

by motion an order terminating, annulling, or conditioning the automatic stay invoked herein by 11

U.S.C. § 362.

       4. Debtors shall sell the property within one year from the date of confirmation of plan at

which time the debt owed to Wells Fargo shall be paid in full.

       5.       Plan confirmation is subject to the terms and conditions stated herein.

       SO ORDERED

SUBMITTED BY:

/s/ Joel K. Jensen ____________
Joel K. Jensen, Case Attorney
Ohio Supreme Court Reg. No. 0029302
LERNER, SAMPSON & ROTHFUSS
P.O. Box 5480
Cincinnati, OH 45201-5480
(513) 241-3100
(513) 241-4094 Fax
sohbk@lsrlaw.com
Attorneys for Creditor

APPROVED BY:

/s/ G. Timothy Dearfield _____________
G. Timothy Dearfield, Counsel for Debtors
Ohio Supreme Court # 39684
2555 S. Dixie Drive, Ste. 201
Kettering, OH 45409
dkandw@sbcglobal.net
Attorney for Debtor(s)

/s/ John G. Jansing ___________________
John G. Jansing, Chapter 13 Trustee
Scott G. Stout, Staff Attorney
Bar Registration No. 0016679
131 North Ludlow Street, Suite 900
Dayton, OH 45402
937-222-7600
jjansing@hedrickjordan.com
Case 3:20-bk-30582     Doc 26   Filed 06/04/20 Entered 06/05/20 07:50:19   Desc Main
                                Document     Page 4 of 4




COPIES TO:

DEFAULT LIST

Joel K. Jensen - Attorney for Movant
LERNER, SAMPSON & ROTHFUSS
